TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 2, 2017



                                      NO. 03-16-00714-CR


                                Vernon Lynn Dalton, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the trial court. Vernon Lynn

Dalton has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

Vernon Lynn Dalton to withdraw his notice of appeal, and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.